Rice, J.:
The alleged published statement is equivocal and ambiguous.
[1] The plaintiff in his declaration avers that by publishing the alleged libelous article “the defendant caused it to be suspected and believed by his neighbors that he, the plaintiff, was guilty of the offences and misconduct hereinafter mentioned,” but he does not aver the particular offence which he claims the defendant imputed to him in the publication. When the words themselves are not prima facie actionable it is necessary in the inducement to set forth extrinsic matter to show that they are *197actionable. Then having stated the extrinsic matter the plaintiff may by innuendo set forth the definite or fixed meaning which he thinks the words ought to bear.
[2] The purpose of the innuendo is to explain the words in the alleged libel and give them their proper meaning. The innuendo cannot be used to enlarge the words beyond their natural meaning, unless there is an averment of introductory matter with which they are connected. Then equivocal or ambiguous words may have fixed to them a defamatory meaning beyond their ordinary import.'
We are of the opinion that the demurrer should be sustained for the reason that the plaintiff in his declaration does not allege any offence with which he claims the defendant charged him or imputed to him in the publication as alleged.
The demurrer is sustained.